Title: John Adams to Abigail Adams, 28 February 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feb. 28. 1780

I have sent you, one yard of fine Cambrick, at 14 Livres an Ell, two of a coarser sort at 6 Livres an Ell. Eight India Handkerchiefs at 6 Livres each and three of another stamp at 6 Livres a Piece. These seem monstrous dear, but I could not get them cheaper.
If the Marquis should make you a Visit You will treat him with all Distinction that is due to his Merit and Character, as well as his Birth and Rank which are very high.
He has been the invariable and indefatigable Friend of America, in all Times, Places and Occasions, and his Assiduity have done Us much service. He is my particular Friend, and therefore deserves from mine, the greatest Respect, on my private Account as well as on the public.
